Citation Nr: 0818028	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  07-20 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, veteran's wife


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1958 to 
February 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In January 2008, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim for entitlement to a total disability 
rating based on individual unemployability (TDIU) must be 
remanded for a new examination.  VA may not reject the 
veteran's TDIU claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disabilities do not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995).  This may include 
an examination, which includes an opinion as to what, if any, 
affect the veteran's service-connected disabilities have on 
his ability to work.  Friscia, 7 Vet. App. at 297.  

Here, such a medical examination and opinion was obtained in 
July 2006.  But the examination is insufficient upon which to 
make an appellate determination.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (noting that when the Board 
determines that the medical evidence of record is 
insufficient or of doubtful weight or credibility, the Board 
may supplement the record by seeking an advisory opinion or 
ordering a medical examination).  The July 2006 VA examiner 
opined that considering only service-connected disabilities, 
the veteran was likely to be able to do sedentary non-
physical work if he was able to obtain such employment.  
However, in so finding, the examiner consistently noted that 
because the veteran was currently retired each of his 
service-connected disabilities had no occupational effects.  
The examiner also failed to elicit an educational history or 
work history from the veteran and did not elicit what 
difficulties his service-connected disabilities had caused in 
his previous employment.  It is therefore clear as to whether 
the examiner found that the veteran was able to obtain such 
employment.  Additionally, at the January 2008 hearing, the 
veteran and his wife testified that his employability was 
affected by the medication he took for his service-connected 
disabilities.  He states that his medications have a 
deleterious affect on his cognitive abilities.  The examiner 
did not address the effects of the veteran's medications for 
his service-connected disabilities.  Accordingly, remand is 
required for a new examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the appropriate VA 
Medical Center (Bay Pines VAMC) and obtain 
and associate with the claims file all 
outstanding records of treatment.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact must 
clearly be documented in the claims file.

2.  The RO must schedule the veteran for a 
VA examination to determine the impact 
that his service-connected disabilities 
have on his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the requested 
study.  The examiner must elicit from the 
veteran, and record for clinical purposes, 
a full work and educational history.  
Based on the review of the claims file, 
the examiner must provide an opinion as to 
whether the veteran is unable to obtain or 
retain employment due only to his service-
connected disabilities, consistent with 
his education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  The examiner must 
specifically address the effects of the 
veteran's medication for his service-
connected disabilities.  A complete 
rationale for any opinions expressed must 
be given.  The report must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



